EMPLOYMENT AGREEMENT






THIS EMPLOYMENT AGREEMENT (this “Agreement”), is entered into this the 16th day
of March, 2015 ("Effective Date") by and between Millington Savings Bank,
Millington, New Jersey (the "Bank") and John J. Bailey (the "Employee").


WHEREAS, the Employee has heretofore been employed by the Bank as its Senior
Vice President and Chief Lending Officer and is experienced in all phases of the
business and operations of the Bank; and


WHEREAS, the Bank desires to be ensured of the Employee's continued active
participation in the business of the Bank; and


WHEREAS, the parties wish to set forth the substantive terms and conditions of
the continuing relationship of the parties.


NOW, THEREFORE, in consideration of the covenants and the mutual agreements
herein contained, the parties hereby agree as follows:


1.           Employment.  The Employee is hereby employed by the Bank in the
capacity as its Senior Vice President and Chief Lending Officer. The Employee
hereby accepts said employment and agrees to render such administrative and
management services to the Bank and its parent holding company, MSB Financial
Corp. ("Parent") as are currently rendered and as are customarily performed by
persons situated in a similar executive capacity.  The Employee shall promote
the business of the Bank. The Employee's other duties shall be such as the
President and the Board of Directors for the Bank (the "Board of Directors" or
"Board") may from time to time reasonably direct, including normal duties as an
officer of the Bank.  The Employee's employment shall be for no definite period
of time, and the Employee or the Bank may terminate such employment relationship
at any time for any reason or no reason.  The employment at-will relationship
remains in full force and effect regardless of any statements to the contrary
made by company personnel or set forth in any documents other than those
explicitly made to the contrary and signed by the President of the Bank.


2.           Base Compensation.  The Bank agrees to pay the Employee during the
Term (as hereinafter defined) of this Agreement a salary at the rate of not less
than $150,000 per annum, payable in cash not less frequently than monthly;
provided, that the rate of such salary shall be reviewed by the Board of
Directors not less often than annually, and Employee shall be entitled to
receive annually an increase at such percentage or in such an amount as the
Board of Directors in its sole discretion may determine from time to time.  The
base salary may not be decreased without the Employee's express written consent.


3.           Discretionary Bonus.  The Employee shall be entitled to participate
in an equitable manner with all other senior management employees of the Bank in
discretionary bonuses that may
 
 
 

--------------------------------------------------------------------------------

 
 
be authorized and declared by the Board of Directors to its senior management
employees from time to time.  No other compensation provided for in this
Agreement shall be deemed a substitute for the Employee's right to participate
in such discretionary bonuses when and as declared by the Board of Directors.


4.           (a)           Participation in Retirement and Medical Plans.  The
Employee shall be entitled to participate in and receive the benefits of any
plan or policy of the Bank which may be or may become applicable to senior
management relating to pension or other retirement benefit plans,
profit-sharing, stock options or incentive plans, life insurance, short and long
term disability, medical, dental, eye-care, prescription drugs or medical
reimbursement plans, or other benefit plans applicable to employees or senior
management of the Bank.


(b)           Employee Benefits; Expenses.  The Employee shall be eligible to
participate in and receive the benefits applicable to any fringe benefits that
may be or may become applicable to the Bank's senior management employees,
including a reasonable expense account, and any other benefits that are
commensurate with the responsibilities and functions to be performed by the
Employee under this Agreement.  The Bank shall reimburse Employee for all
reasonable out-of-pocket expenses that Employee shall incur in connection with
his service for the Bank.


5.           Term.  The term of this Agreement shall be for the period
commencing on the Effective Date and ending twenty-four (24) months thereafter
on March 15, 2017 ("Term").  Additionally, not later than each annual
anniversary date from the Effective Date, the Term of this Agreement shall be
extended for up to an additional one-year period beyond the then effective
expiration date so that the remaining Term shall thereafter be twenty-four (24)
months upon a determination and resolution of the Board of Directors that the
performance of the Employee has met the requirements and standards of the Board,
and that the Term of such Agreement shall be extended.  References herein to the
Term of this Agreement shall refer both to the initial term and successive
terms.


6.           Loyalty; Noncompetition.


(a)           During the Term, Employee shall devote his full time and attention
to the performance of his employment under this Agreement, and the Employee
shall not engage in any business or activity contrary to the business affairs or
interests of the Bank or Parent.


(b)           Nothing contained in this Section 6 shall be deemed to prevent or
limit the right of Employee to invest in the capital stock or other securities
of any business dissimilar from that of the Bank or Parent, or, solely as a
passive or minority investor, in any business.


7.           Standards.  During the Term, the Employee shall perform his duties
in accordance with such reasonable standards expected of employees with
comparable positions in comparable organizations and as may be established from
time to time by the Board of Directors.
 
 
2

--------------------------------------------------------------------------------

 

 
8.           Vacation and Sick Leave.  At such reasonable times as the Board of
Directors shall in its discretion permit, the Employee shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment under this Agreement, with all such voluntary absences to count as
vacation time; provided that:


(a)           The Employee shall be entitled to annual vacation leave in
accordance with the policies as are periodically established by the Board of
Directors for senior management employees of the Bank; but in no event shall
such vacation leave be for a period of less than four weeks annually.


(b)           The Employee shall not be entitled to accumulate unused vacation
from one fiscal year to the next, except to the extent authorized by the Board
of Directors for senior management employees of the Bank.


(c)           The Employee shall not be entitled to accumulate unused sick leave
from one fiscal year to the next, except to the extent authorized by the Board
of Directors for senior management employees of the Bank.


(d)           The Employee shall be entitled to receive additional compensation
for any unused vacation leave or sick leave upon termination of employment,
except to the extent otherwise determined by the Board of Directors.


9.           Termination and Termination Pay.


The Employee's employment under this Agreement shall be terminated upon any of
the following occurrences:


(a)           The death of the Employee during the Term of this Agreement, in
which event the Employee's estate shall be entitled to receive the compensation
due the Employee through the last day of the calendar month in which Employee's
death shall have occurred.


(b)           The Bank may terminate the Employee's employment at any time with
or without Just Cause within its sole discretion.  This Agreement shall not be
deemed to give Employee any right to be retained in the employment or service of
the Bank, or to interfere with the right of the Bank to terminate the employment
of the Employee at any time, but any termination by the Bank other than
termination for Just Cause, shall not prejudice the Employee's right to
compensation or other benefits detailed under the Agreement.  The Employee shall
have no right to receive compensation or other benefits for any period after
termination for Just Cause.  The Bank may within its sole discretion, acting in
good faith, terminate the Employee for Just Cause and shall notify such Employee
accordingly.  Termination for "Just Cause" shall include termination because of
the Employee's personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation
 
 
3

--------------------------------------------------------------------------------

 
 
(other than traffic violations or similar offenses) or final cease-and-desist
order, or material breach of any provision of the Agreement.


(c)           Except as provided pursuant to Section 12 herein, in the event of
the Employee's Termination of Employment by the Bank without Just Cause during
the Term of this Agreement, the Bank shall be obligated to continue to pay the
Employee the salary provided pursuant to Section 2 herein, up to the date of
termination of the remaining Term (including any renewal term) of this
Agreement, but in no event for a period of less than twelve months, and the cost
of Employee obtaining all health, life, disability, and other benefits which the
Employee would be eligible to participate in through such date based upon the
benefit levels substantially equal to those being provided Employee at the date
of Termination of Employment.  The provisions of this Section 9(c) shall survive
the expiration of this Agreement.


(d)           The voluntary Termination of Employment by the Employee during the
Term of this Agreement with the delivery of no less than 60 days written notice
to the Board of Directors, other than pursuant to Section 12(b), in which case
the Employee shall be entitled to receive only the compensation, vested rights,
and all employee benefits up to the date of such termination.


10.  
Regulatory Exclusion.



Notwithstanding anything herein to the contrary, any payments made to the
Employee pursuant to this Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 U.S.C. § 1828(k) and the Federal Deposit
Insurance Corporation Regulations at 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments promulgated thereunder.


11.           Disability.  If the Employee shall become disabled or
incapacitated to the extent that he is unable to perform his duties hereunder,
by reason of medically determinable physical or mental impairment, as determined
by a doctor engaged by the Board of Directors, Employee shall nevertheless
continue to receive the compensation and benefits provided under the terms of
this Agreement as follows: 100% of such compensation and benefits for a period
of 12 months, but not exceeding the remaining Term of the Agreement, and 65%
thereafter for the remainder of the Term of the Agreement.  Such benefits noted
herein shall be reduced by any benefits otherwise provided to the Employee
during such period under the provisions of disability insurance coverage in
effect for Bank employees. Thereafter, Employee shall be eligible to receive
benefits provided by the Bank under the provisions of disability insurance
coverage in effect for Bank employees.  Upon returning to active full-time
employment, the Employee's full compensation as set forth in this Agreement
shall be reinstated as of the date of commencement of such activities.  In the
event that the Employee returns to active employment on other than a full-time
basis, then his compensation (as set forth in Section 2 of this Agreement) shall
be reduced in proportion to the time spent in said employment, or as shall
otherwise be agreed to by the parties.


12.           Change in Control.


(a)           Notwithstanding any provision herein to the contrary, in the event
of the Employee's involuntary Termination of Employment within 24 months
following any Change in Control of the
 
 
4

--------------------------------------------------------------------------------

 
 
Bank or Parent, absent Just Cause, Employee shall be paid an amount equal to the
product of two (2.0) times the Employee's "base amount" as defined in Section
280G(b)(3) of the Internal Revenue Code of 1986, as amended (the "Code") and
regulations promulgated thereunder.  Said sum shall be paid in one (1) lump sum
as of the date of such Termination of Employment, and such payments shall be in
lieu of any other future payments which the Employee would be otherwise entitled
to receive under Section 9 of this Agreement. Additionally, the Employee and his
dependents shall remain eligible to participate in the medical and dental
insurance programs offered by the Bank to its employees through the remaining
Term of the Agreement, or such lesser period to the extent that such
participation is permissible under the Bank’s plan without the Bank incurring
penalties or taxes in accordance with Section 4980D of the Code associated with
such participation, at the Employee’s own expense based upon the premium
contribution rate determined under COBRA.  Notwithstanding the foregoing, all
sums payable hereunder shall be reduced in such manner and to such extent so
that no such payments made hereunder when aggregated with all other payments to
be made to the Employee by the Bank or the Parent, or any successors thereto,
shall be deemed an "excess parachute payment" in accordance with Section 280G of
the Code and be subject to the excise tax provided at Section 4999(a) of the
Code.  The term "Change in Control" shall refer to:  (i) a change in ownership
of the Bank or the Parent under paragraph (A) below, or (ii) a change in
effective control of the Bank or the Parent under paragraph (B) below, or (iii)
a change in the ownership of a substantial portion of the assets of the Bank or
the Parent under paragraph (C) below:


(A) CHANGE IN THE OWNERSHIP OF THE BANK OR THE PARENT. A change in the ownership
of the Bank or the Parent shall occur on the date that any one person, or more
than one person acting as a group (as defined in paragraph (B)), acquires
ownership of stock of the corporation that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of such corporation. However, if any one
person or more than one person acting as a group, is considered to own more than
50 percent of the total fair market value or total voting power of the stock of
a corporation, the acquisition of additional stock by the same person or persons
is not considered to cause a change in the ownership of the corporation (or to
cause a change in the effective control of the corporation (within the meaning
of paragraph (B) below). An increase in the percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this section. This paragraph (A) applies
only when there is a transfer of stock of a corporation (or issuance of stock of
a corporation) and stock in such corporation remains outstanding after the
transaction.


(B) CHANGE IN THE EFFECTIVE CONTROL OF THE BANK OR THE PARENT. A change in the
effective control of the Bank or the Parent shall occur on the date that either
(i) any one person, or more than one person acting as a group (as determined
below), acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the corporation possessing 30 percent or more of the total voting power of the
stock of such corporation; or (ii) a majority of members of the corporation's
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation's board of directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (B)(ii), the term
corporation refers solely to a corporation for which no other corporation is a
majority shareholder. In the absence
 
 
5

--------------------------------------------------------------------------------

 
 
of an event described in paragraph (i) or (ii), a change in the effective
control of a corporation will not have occurred. If any one person, or more than
one person acting as a group, is considered to effectively control a corporation
(within the meaning of this paragraph (B)), the acquisition of additional
control of the corporation by the same person or persons is not considered to
cause a change in the effective control of the corporation (or to cause a change
in the ownership of the corporation within the meaning of paragraph (A)).
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.


(C) CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE BANK'S OR PARENT’S
ASSETS. A change in the ownership of a substantial portion of the Bank's or
Parent’s assets shall occur on the date that any one person, or more than one
person acting as a group (as determined below), acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) assets from the corporation that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of the assets of the corporation immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. There is no Change in Control event under this paragraph (C) when there
is a transfer to an entity that is controlled by the shareholders of the
transferring corporation immediately after the transfer.


(D) Each of the sub-paragraphs (A) through (C) above shall be construed and
interpreted consistent with the requirements of Section 409A of the Code and any
Treasury regulations or other guidance issued thereunder.  However, a Change in
Control shall not be deemed to have occurred as a result of the mutual to stock
conversion transaction of MSB Financial, MHC and simultaneous acquisition of 100
percent of the Bank's stock by a new parent savings and loan holding company or
bank holding company.


The provisions of this Section 12(a) shall survive the expiration of this
Agreement occurring after a Change in Control.


(b)       Notwithstanding any other provision of this Agreement to the contrary,
Employee may effect a voluntary Termination of Employment under this Agreement
within 24 months following a Change in Control of the Bank or Parent for Good
Reason (as defined below) and Employee shall thereupon be entitled to receive
the payment and benefits described in Section 12(a) of this Agreement. The
Employee must provide written notice to the Bank of the existence of the event
or condition constituting such Good Reason within ninety (90) days of the
initial occurrence of the event or the condition alleged to constitute “Good
Reason.”  Upon delivery of such notice by the Employee, the Bank shall have a
period of thirty (30) days thereafter during which it or they may remedy in good
faith the condition constituting such Good Reason, and the Employee's employment
shall continue in effect during such time so long as the Bank makes diligent
efforts during such time to cure such Good Reason. In the event that the Bank
shall remedy in good faith the event or condition constituting Good Reason, then
such notice of termination shall be null and void, and the Bank shall not be
required to pay the amount due to the Employee under this Section 12(b).  The
Bank’s remedy of any Good Reason event or condition with or without notice from
the Employee
 
 
6

--------------------------------------------------------------------------------

 
 
shall not relieve the Bank from any obligations to the Employee under this
Agreement or otherwise and shall not affect the Employee's rights upon the
reoccurrence of the same, or the occurrence of any other, Good Reason event or
condition. The provisions of this Section 12(b) shall survive the expiration of
this Agreement occurring after a Change in Control.


“Good Reason” shall exist if, without Employee’s express written consent, the
Bank materially breaches any of its obligations under this Agreement. Without
limitation, such a material breach shall be deemed to occur upon the occurrence
of any of the following:


(1)       a material diminution in the Employee's base compensation;


(2)       a material diminution in the Employee’s authority, duties, or
responsibilities;


(3)       a material diminution in the budget over which the Employee retains
authority;
 
(4)       a material change in the geographic location of the EMployee's office
location; or

(5)       any other action or inaction that constitutes a material breach by the
Bank of this Agreement.


13.           Successors and Assigns.


(a)           This Agreement shall inure to the benefit of and be binding upon
any corporate or other successor of the Bank or Parent which shall acquire,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank or Parent.


(b)           Since the Bank is contracting for the unique and personal skills
of the Employee, the Employee shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Bank.


14.           Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, signed by the Employee and such officer or officers as may
be specifically designated by the Board of Directors of the Bank to sign on its
behalf.  No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.


15.           Applicable Law.  This agreement shall be governed in all respects
whether as to validity, construction, capacity, performance or otherwise, by the
laws of the State of New Jersey, except to the extent that Federal law shall be
deemed to apply.
 
 
7

--------------------------------------------------------------------------------

 

 
16.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


17.           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be settled solely by arbitration
in accordance with the rules then in effect of the district office of the
American Arbitration Association ("AAA") nearest to the home office of the Bank,
and judgment upon the award rendered may be entered in any court having
jurisdiction thereof, except to the extent that the parties may otherwise reach
a mutual settlement of such issue.  Further, the settlement of the dispute to be
approved by the Board of the Bank may include a provision for the reimbursement
by the Bank to the Employee for all reasonable costs and expenses, including
reasonable attorneys' fees, arising from such dispute, proceedings or actions,
or the Board of the Bank or the Parent may authorize such reimbursement of such
reasonable costs and expenses by separate action upon a written action and
determination of the Board following settlement of the dispute.  Such
reimbursement shall be paid within ten (10) days of Employee furnishing to the
Bank or Parent evidence, which may be in the form, among other things, of a
canceled check or receipt, of any costs or expenses incurred by Employee.


18.           Confidential Information.  The Employee acknowledges that during
his employment he will learn and have access to confidential information
regarding the Bank and the Parent and its customers and businesses
("Confidential Information").  The Employee agrees and covenants not to disclose
or use for his own benefit, or the benefit of any other person or entity, any
such Confidential Information, unless or until the Bank or the Parent consents
to such disclosure or use or such information becomes common knowledge in the
industry or is otherwise legally in the public domain.  The Employee shall not
knowingly disclose or reveal to any unauthorized person any Confidential
Information relating to the Bank, the Parent, or any subsidiaries or affiliates,
or to any of the businesses operated by them, and the Employee confirms that
such information constitutes the exclusive property of the Bank and the
Parent.  The Employee shall not otherwise knowingly act or conduct himself (a)
to the material detriment of the Bank or the Parent, or its subsidiaries, or
affiliates, or (b) in a manner which is inimical or contrary to the interests of
the Bank or the Parent.  Employee acknowledges and agrees that the existence of
this Agreement and its terms and conditions constitutes Confidential Information
of the Bank, and the Employee agrees not to disclose the Agreement or its
contents without the prior written consent of the Bank.  Notwithstanding the
foregoing, the Bank reserves the right in its sole discretion to make disclosure
of this Agreement as it deems necessary or appropriate in compliance with its
regulatory reporting requirements.  Notwithstanding anything herein to the
contrary, failure by the Employee to comply with the provisions of this Section
may result in the immediate termination of the Agreement within the sole
discretion of the Bank, disciplinary action against the Employee taken by the
Bank, including but not limited to the Termination of Employment of the Employee
for breach of the Agreement and the provisions of this Section, and other
remedies that may be available in law or in equity.


19.           Indemnification; Insurance.


(a)           Indemnification.  The Bank agrees to indemnify the Employee and
his heirs, executors, and administrators to the fullest extent permitted under
applicable law and regulations,
 
 
8

--------------------------------------------------------------------------------

 
 
including, without limitation, regulations at 12 U.S.C. Section 1828(k), against
any and all expenses and liabilities reasonably incurred by the Employee in
connection with or arising out of any action, suit or proceeding in which the
Employee may be involved by reason of his having been a director or officer of
the Bank or any of its subsidiaries or affiliates, whether or not the Employee
is a director or officer at the time of incurring any such expenses or
liabilities.  Such expenses and liabilities shall include, but shall not be
limited to, judgments, court costs and attorney's fees and the cost of
reasonable settlements.  The Employee shall be entitled to indemnification in
respect of a settlement only if the Board of Directors of the Bank has approved
such settlement.  Notwithstanding anything herein to the contrary, (i)
indemnification for expenses shall not extend to matters for which the Employee
has been terminated for, and (ii) the obligations of this Section 19 shall
survive the termination of this Agreement.  Nothing contained herein shall be
deemed to provide indemnification prohibited by applicable law or regulation.


(b)           Insurance.  During the Term of the Agreement, the Bank shall
provide the Employee (and his heirs, executors, and administrators) with
coverage under a directors' and officers' liability policy at the Bank's
expense, at least equivalent to such coverage otherwise provided to the other
directors and senior officers of the Bank.


20.           Entire Agreement.  This Agreement together with any understanding
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement between the parties hereto, and such Agreement
shall supersede all prior agreements, whether in writing or otherwise, in all
respects.


21.         Effect of Code Section 409A.


(a)       Notwithstanding anything contained herein to the contrary, this
Agreement shall be construed in a manner consistent with Section 409A of the
Code and the parties shall take such actions as are required to comply in good
faith with the provisions of Section 409A of the Code such that payments shall
not be made to the Employee at such time if such payments shall subject the
Employee to the penalty tax under Code Section 409A, but rather such payments
shall be made by the Bank to the Employee at the earliest time permissible
thereafter without the Employee having liability for such penalty tax under
Section Code 409A.


(b)       Notwithstanding anything in this Agreement to the contrary, if the
Bank in good faith determines, as of the effective date of Employee's
Termination of Employment that the Employee is a “specified employee” within the
meaning of Section 409A of the Code and if the payment under Sections 9  or 12
does not qualify as a short-term deferral under Code Section 409A and Treas.
Reg. §1.409A-1(b)(4) (or any similar or successor provisions), and that an
amount (or any portion of an amount) payable to Employee hereunder, is required
to be suspended or delayed for six months in order to satisfy the requirements
of Section 409A of the Code, then the Bank will so advise Employee, and any such
payment (or the minimum amount thereof) shall be suspended and accrued for six
months (“Six-Month Delay”), whereupon such amount or portion thereof shall be
paid to Employee in a lump sum on the first day of the seventh month following
the effective date of Employee's Termination of Employment.  The limitations of
this Six-Month Delay shall only be
 
 
9

--------------------------------------------------------------------------------

 
 
effective if the stock of the Parent or a parent corporation is publicly traded
as set forth at Section 409A(a)(2)(B)(i) of the Code.


"Specified Employee" means, for an applicable twelve (12) month period beginning
on April 1, a key employee (as described in Code Section 416(i), determined
without regard to paragraph (5) thereof) during the calendar year ending on the
December 31 immediately preceding such April 1.


"Termination of Employment" shall have the same meaning as "separation from
service", as that phrase is defined in Section 409A of the Code (taking into
account all rules and presumptions provided for in the Section 409A
regulations). Whether a “Termination of Employment” takes place is determined
based on whether the facts and circumstances indicate that the Bank and Employee
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Employee would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed (whether as an employee or an independent contractor)
over the immediately preceding 36-month period (or the full period of services
to the Bank if the Employee has been providing services to the Bank less than 36
months). Facts and circumstances to be considered in making this determination
include, but are not limited to, whether the Employee continues to be treated as
an Employee for other purposes (such as continuation of salary and participation
in employee benefit programs), whether similarly situated service providers have
been treated consistently, and whether the Employee is permitted, and
realistically available, to perform services for other service recipients in the
same line of business.  The Employee is presumed to have separated from service
where the level of bona fide services performed decreases to a level equal to
20 percent or less of the average level of services performed by the Employee
during the immediately preceding 36-month period.  The Employee will be presumed
not to have separated from service where the level of bona fide services
performed continues at a level that is a 50 percent or more of the average level
of service performed by the Employee during the immediately preceding 36-month
period.  No presumption applies to a decrease in the level of bona fide services
performed to a level that is more than 20 percent and less than 50 percent of
the average level of bona fide services performed during the immediately
preceding 36-month period.  The presumption is rebuttable by demonstrating that
the Bank and the Employee reasonably anticipated that as of a certain date the
level of bona fide services would be reduced permanently to a level less than or
equal to 20 percent of the average level of bona fide services provided during
the immediately preceding 36-month period or full period of services provided to
the Bank if the Employee has been providing services to the Bank for a period of
less than 36 months (or that the level of bona fide services would not be so
reduced).


For periods during which the Employee is on a paid bona fide leave of absence
and has not otherwise terminated employment, the Employee is treated as
providing bona fide services at a level equal to the level of services that the
Employee would have been required to perform to receive the compensation paid
with respect to such leave of absence.  Periods during which the Employee is on
an unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of determining the applicable 36-month (or shorter)
period).  Bona fide leave of absence
 
 
 
10

--------------------------------------------------------------------------------

 
 
means that there is a reasonable expectation that the Employee will return to
perform services for the Bank.


(c)       Notwithstanding the Six-Month Delay rule set forth in Section 21(b)
above:


(i)         To the maximum extent permitted under Code Section 409A and Treas.
Reg. §1.409A-1(b)(9)(iii) (or any similar or successor provisions), the Bank
will pay the Employee an amount equal to the lesser of two times (1) the maximum
amount that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which the Employee's Termination of
Employment occurs, and (2) the sum of the Employee's annualized compensation
based upon the annual rate of pay for services provided to the Bank for the
taxable year of the Employee preceding the taxable year of the Employee in which
his Termination of Employment occurs (adjusted for any increase during that year
that was expected to continue indefinitely if the Employee had not had a
Termination of Employment); provided that amounts paid under this
Section 21(c)(i) must be paid no later than the last day of the second taxable
year of the Employee following the taxable year of the Employee in which occurs
the Termination of Employment and such amounts paid will count toward, and will
not be in addition to, the total payment amount required to be made to the
Employee by the Bank under Sections 9 or 12; and


(ii)         To the maximum extent permitted under Code Section 409A and Treas.
Reg. §1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten
(10) days of the Termination of Employment, the Bank will pay the Employee an
amount equal to the applicable dollar amount under Code Section 402(g)(1)(B) for
the year of the Employee's Termination of Employment; provided that the amount
paid under this Section 21(c)(ii) will count toward, and will not be in addition
to, the total payment amount required to be made to the Employee by the Bank
under Sections 9 or 12.


(d)       To the extent that any reimbursements or in-kind payments are subject
to Code Section 409A, then such expenses (other than medical expenses) must be
incurred before the last day of the second taxable year following the taxable
year in which the termination occurred, provided that any reimbursement for such
expenses be paid before the Employee's third taxable year following the taxable
year in which the termination occurred.  For medical expenses, to the extent the
Agreement entitles the Employee to reimbursement by the Bank of payments of
medical expenses incurred and paid by the Employee but not reimbursed by a
person other than the Bank and allowable as a deduction under Code Section 213
(disregarding the requirement of Code Section 213(a) that the deduction is
available only to the extent that such expenses exceed 7.5 percent of adjusted
gross income), then the reimbursement applies during the period of time during
which the Employee would be entitled (or would, but for the Agreement, be
entitled) to continuation coverage under a group health plan of the Bank under
Code Section 4980B (COBRA) if the Employee elected such coverage and paid the
applicable premiums.


THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK.



 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
hereinabove written.
 

                             
MILLINGTON SAVINGS BANK
                                   
ATTEST:
   
By:
/s/ Michael A. Shriner        
Michael A. Shriner
       
President and CEO
                                 
Secretary
                                             
WITNESS:
                            /s/ John J. Bailey           
John J. Bailey, Employee






